17 N.Y.3d 894 (2011)
957 N.E.2d 1148
933 N.Y.S.2d 645
2011 NY Slip Op 87135
In the Matter of the Claim of WILLIAM B. TAYLOR, Appellant,
v.
ROCHESTER CITY SCHOOL DISTRICT et al., Respondents.
WORKERS' COMPENSATION BOARD, Respondent.
Motion No: 2011-860
Court of Appeals of New York.
Submitted August 1, 2011.
Decided October 20, 2011.
Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.